Citation Nr: 1331300	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  06-01 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD).

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to reopen claims for service connection for disorders of the shoulders, knees, and ankles.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney



ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to June 1976. 

The appeal regarding the denial of service connection for a low back disability arose before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Board denied entitlement to service connection in a decision issued in September 2009.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC).  In May 2010, CAVC issued an Order granting a Joint Motion for Remand (JMR).  The case was subsequently returned to the Board, which remanded the case in December 2010 to the RO for additional evidentiary development consistent with the JMR.  In November 2012, the RO issued a Supplemental Statement of the Case (SSOC) that continued to deny the claim of entitlement to service connection for a low back disability.  This issue is again before the Board for appellate consideration.

The issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus arose before the Board from a July 2010 decision of the RO.

The issue of whether new and material evidence has been submitted to reopen the claims for service connection for disorders of the shoulders, knees, and ankles arose from a December 2011 rating decision of the RO that found that such new and material evidence had not been submitted.  The RO declined to reopen these claims.




FINDINGS OF FACT

1.  A low back disability, to include DDD, was not present in service and is not related to any incident of service, nor were the degenerative changes present to a compensable degree within one year of his separation from service.

2.  A hearing loss disability related to service has not been established.

3.  Tinnitus is not related to any incident of service.

4.  The RO last denied the request to reopen the claims for service connection for disability of the shoulders, knees, and ankles in May 2010; this decision is final.

5.  The evidence presented since the May 2010 denial does not, by itself or in conjunction with the other evidence of record, relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

1.  A low back disability, to include DDD, was not incurred in or aggravated by service, nor may DDD be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

2.  Chronic bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

3.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).

4.  The May 2010 rating decision, which declined to reopen the claims for service connection for disorders of the shoulders, knees, and ankles, is final.  38 U.S.C.A. § 7105 (West 2002),  38 C.F.R. § 3.104(a) (2010)

2.  New and material evidence has not been received to warrant reopening the previously and finally denied claims of entitlement to service connection for disabilities of the shoulders, knees, and ankles and the claims are not reopened.  38 U.S.C.A. §§  5103(a), 5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in August 2003, January 2006, March 2008, April and June 2010, and in March and September 2011.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The record suggests that in 2010 the Veteran requested that his psychologist fill in the work abilities section of a claim for Social Security Administration (SSA) benefits.  While these records are often helpful in determining entitlement to some VA benefits, it is found that obtaining these records is not necessary in this case.  The records suggest that the Veteran, since the forms were filled in by his psychologist, was seeking disability benefits based upon his psychiatric complaints.  Significantly, the Veteran has not indicated that he actually filed for benefits, and there is no indication in the record that any determination of any claim was ever made by SSA.  His private attorney, despite being given multiple extensions to submit additional records, has never referred to any outstanding SSA records.  There is no suggestion that these records, developed after service, would establish the presence of the claimed disorders during service.  Importantly, the Veteran has never stated that any SSA disability application was based in any part on the disabilities currently before the Board.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), which stated that the "duty to assist is not boundless in its scope."  Golz, 590 F.3d at 1320.  There is no obligation for VA to obtain records "if no reasonable possibility exists that such assistance would aid in substantiating the claim." Id., (quoting 38 U.S.C.A. § 5013A(a)(2)).  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations of his low back in April 2008 and in November 2012.  See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that these examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Attempts were made to schedule the Veteran for an examination concerning his claims of service connection for hearing loss and tinnitus.  He failed to report to an examination scheduled in November 2012; however, his representative indicated in November 27, 2012 correspondence that the Veteran was willing to report for the audiological examination. As a consequence, another examination was scheduled in February 2013; he failed to report to this examination as well.  Because he has failed to report to two examinations, the Board finds that all appropriate efforts to schedule this examination have been made and that any further remands would be futile.  Therefore, the Board will proceed to the merits of these claims.  See 38 C.F.R. § 3.655 (2012).

Finally, it is noted that there has been no examination of the shoulders, knees, and ankles performed in conjunction with the claim to reopen.  While most of the duty to assist regulations apply to claims to reopen, 38 C.F.R. § 3.159(c)(4)(iii) specifically notes that the duty to obtain an examination attaches to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  Since the Board has found that new and material evidence has not been presented (see below), there is no duty to obtain an examination in regard to the claims to reopen.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


LAWS AND REGULATIONS

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2012).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2012).


Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including arthritis and hearing loss service, connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2012).

Hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1,000, 2,000, 3,000, 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

New and material

A rating decision that is not appealed within one year of the date of mailing of the notice of the denial becomes final.  38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  When a claim has been disallowed by the RO, "the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered" unless new and material evidence has been presented.  38 U.S.C. §§ 5108 and 7105(c); 38 C.F.R. §§ 3.156(a) (2012).

38 C.F.R. § 3.156(a) (2012) states: 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit stressed that newly submitted evidence could be material if it resulted in a more complete record for evaluating the disability.  With respect to any application to reopen a finally decided claim, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Low back disability, to include DDD

Stegall considerations

The Board is obligated by law to ensure that the RO complies with its directives.  "[A] remand by ...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  In other words, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

This issue was remanded by the Board in December 2010 pursuant to the May 2010 CAVC Order for additional development.  The RO was instructed to obtain additional VA treatment records, particularly the November 2007 MRI report and the report of  February 2008 neurosurgical consultation.  The Veteran was also to be asked to provide information as to any other health-care providers from whom he had sought treatment for this back.  Finally, a VA examination was to be conducted.  A review of the record indicates that the Veteran was sent a letter in September 2011 requesting that he provide information about any other treatment for his back disorder; he did not respond.  The RO obtained the November 2007 MRI report and the February 2008 neurosurgical consultation report.  A VA examination was performed in November 2012.  Therefore, the Board finds that there has been substantial compliance with the remand instructions; as a consequence, the Board may proceed with the adjudication of this claim.

Factual background and analysis

The Veteran has claimed that he sustained injuries to his back after engaging in numerous parachute jumps in service.  Therefore, he believes that service connection is justified.

The Veteran's service treatment records make no reference to any complaints of or treatment for a back disorder.  His June 1976 separation examination was completely within normal limits, with the Veteran stating that he was in good health.  

In May 1999 , the Veteran was admitted to a VA Domiciliary program for the treatment of alcohol and cocaine abuse.  These records contain the first complaints of low back pain. He asserted that these complaints were related to the in-service parachute jumps.  He was noted to have muscle spasms.  

Numerous VA treatment records dated from 2001 to 2008 have been included in the claims file.  These refer to his continuing complaints of low back pain.  He indicated that this pain had been present for several years and had had a gradual onset.  An October 2002 CT scan revealed mild narrowing at the L4-5 and L5-S1 disc spaces.  His range of motion was noted to be minimally restricted.  In 2006, he was issued a back brace and a TENS unit.  No opinion was made as to any relationship to his service in these treatment records.

In April 2008, the Veteran was afforded a VA examination.  The examiner specifically indicated that the claims folder had been reviewed.  The Veteran indicated that he had done 53 parachute jumps in service, although he denied any specific injury to the back and admitted that he had never sought treatment for back complaints in service.  However, he stated that he had used excessive amounts of alcohol in service to dull his pain, claiming that he did not realize he had a back disorder until he sought drug and alcohol rehabilitation in 1999.  After an extensive examination, the examiner diagnosed degenerative arthritis and DDD of the lumbar spine.  It was stated that 

The Veteran does relate this back pain to his history of parachute jumps during active duty.  However there is no documented history of back injury and there is no report of back problem until more than 20 years later.  Although he states that he drank alcohol because of the pain this is not consistent with the substance and drug history that he gave on previous admissions in the progress notes.  It would be pure speculation to state that his current degenerative arthritis and DDD are associated with his active duty.  It is more likely associated with aging and family history.  In previous medical progress notes there is a family history of arthritis.

Between 2007 and 2012, the Veteran continued to seek treatment for his complaints of low back pain, which he indicated would cause either leg to hurt as well (the record does indicate that he also has peripheral vascular disease in the lower extremities).  A November 2007 MRI revealed disc bulges; he underwent neurosurgical consultations in February 2008 and November 2009.  Both determined that his condition warranted aggressive medical management, but that there was no herniation present for which surgical intervention was required.   An April 2010 x-ray found no compression or significant disc disease.

The Veteran was afforded another VA examination in November 2012.  The examiner noted the diagnosis of low back DDD.  He reported low back pain, as well as pain and fatigue in the legs (his history of peripheral vascular disease was again noted).  He admitted that he had not sought any treatment for back complaints in service, and that he had first received treatment some 23 years after his discharge when he was getting treatment for drug and alcohol abuse.  Post-service he had worked in mostly unskilled work, such as security, assembly lines in a factory, and kitchen work.  After an extensive examination and thorough review of the claims folder, the examiner diagnosed DDD and commented that it was less likely that the back problem was incurred in service.  The examiner stated  that 

Based on interview and examination of [the Veteran], review of the Claims File, VHA medical records and relevant medical literature I opine that he does have degenerative disc disease as evidenced by his VHA medical record annotation.

I also opine that [the Veteran's] degenerative disc disease is less likely than not (<50% probability) cause by or incurred by his 1973-1976 service with the U.S. Army as he neither sought nor received care for back pain while on active duty or within one year of leaving the U.S. Army.  His 08JUN1976 separation physical makes no mention of back complaints.  His personnel records DA Form 2 consistently record PULHES physical profiles of 111111 during his entire 3-year career.  Additionally, there is a 23 year interval between his leaving active duty and having ever sought or received medical attention of his back pain.  The most likely cause of his low back condition is a life time of manual labor and cigarette smoking.  I find no nexus.

The examiner cited to the medical literature that indicated that the causes of DDD are multifactorial, to include the cumulative effects of micro- and macro-trauma to the spine; osteoporosis; higher incidence of back pain and sciatica in smokers; excess body weight; and loss of muscle tone (mostly abdominals and paraspinals) which results in an increased dependence on bony spine for structural support.

After a careful review of the evidence of record , it is found that entitlement to service connection for a low back disability, to include DDD, is not warranted.  The Board does not dispute that the Veteran had engaged in parachute jumps in service, as is evidenced by his receipt of the Parachute Badge.  However, this does not change the fact that he never complained of or sought treatment for any back complaints while in service.  At his separation examination, he stated that he was in good health and the objective examination was completely within normal limits.  Significantly, the Veteran's PULHES profiles contained in his personnel records noted that each PULHE was marked a "1."  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  These profiles indicate that during his service he displayed a high level of fitness.  This is certainly inconsistent with having sustained a back injury in service.  While the Veteran was diagnosed with degenerative arthritis and DDD in 1999, there is no indication in the record that these conditions had manifested to a compensable degree within one year of his release from service.  Moreover, two VA examiners, after conducting a thorough review of the file and following an extensive examination of the Veteran, opined that his diagnosed degenerative arthritis and DDD were not etiologically related to his period of service.  These opinions were based on the negative service treatment records, the long interval between service and the diagnosis, and the presence of other risk factors for the development of back problems (namely, a long history of manual labor, a positive family history, smoking, excess weight, and loss of muscle tone).  Based on the above, the Board cannot find that service connection is justified.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether currently diagnosed degenerative arthritis and DDD are related to the Veteran's service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  There is no indication that the Veteran possesses the requisite expertise to render the etiological opinion required in this case.  The expert medical opinions that have been obtained do not support the Veteran's claim for service connection; there is no evidence to the contrary.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Hearing loss

The Veteran alleges that he currently suffers from hearing impairment, which he states began in service.  Therefore he believes that service connection should be awarded.

The service treatment records do not show any complaints of or treatment for hearing loss.  There was no indication that the Veteran suffered any acoustic trauma.  An audiolgical examination was conducted at the time of the June 1976 separation examination.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

His personnel records noted PULHE profiles of 1, including "H" which stands for "hearing and ears."  This connotes a high level of fitness.

During a 1999 admission for the treatment of drug and alcohol abuse, the Veteran made a reference to hearing impairment; no testing was conducted.

Attempts were made in November 2012 and February 2013 to provide the Veteran an audiological examination in order to ascertain whether he had a current hearing loss disability and to determine its relationship to service.  He failed to report for both examinations.  Since he failed to report for examinations scheduled in conjunction with an original compensation claim, this claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2012).

After a careful review of the evidence of record, the Board finds that entitlement to service connection for a bilateral hearing loss disability is not warranted.  There is no indication that the Veteran had a hearing loss disability in service, nor is there any suggestion that such a disability manifested to a compensable degree within one year of his release from service.  He has not alleged and the record does not establish that he sustained acoustic trauma in service.  In fact, there is no evidence that the Veteran even currently suffers from a hearing loss disability, primarily due to his failure to report for scheduled VA examinations.  The inability to establish entitlement to the claimed benefit rests the Veteran, who failed cooperate with needed development (development of a claim is not a "one-way street;" a Veteran must cooperate with VA in developing evidence, see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  As a consequence, the Board cannot find that service connection for a bilateral hearing loss is warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current hearing loss disability and whether it can be etiologically related to service, falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  There is no indication that the Veteran possesses the requisite expertise to render the etiological opinion required in this case.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Tinnitus

The Veteran has expressed his belief that he should be service-connected for tinnitus.  He has stated that this condition began during service.

A review of the Veteran's service treatment records do not make any references to complaints of or treatment for tinnitus.  His June 1976 separation examination is completely normal, with the Veteran noting that he was in good health.  His personnel records noted PULHE profiles of 1, including "H" which stands for "hearing and ears."  This connotes a high level of fitness.

The voluminous treatment records developed since his separation from service contain one reference to a complaint of tinnitus, made in January 2011.  At this time he was also experiencing sinus congestion and headache.  Sinusitis was diagnosed.

After a careful review of the evidence of record, the Board finds that entitlement to service connection for tinnitus is not warranted.  Initially, there is no evidence that the Veteran suffered from acoustic trauma in service and there is no indication that he ever complained of or was treated for tinnitus in service.  The only reference in the post-service treatment records to tinnitus was made in January 2011; this complaint was attributed by the examiner to his diagnosed sinusitis.  There was no mention by the Veteran to this treating physician that this condition was chronic or had existed prior to this date.  Significantly, the record simply does not demonstrate that this claimed disorder has been present since service.

The RO made two attempts to examine the Veteran in conjunction with this claim.  After he failed to report to a November 2012 scheduled examination, his attorney requested that another examination be scheduled, stating that the Veteran was willing to report.  As a consequence, the RO scheduled another examination in February 2013; again, the Veteran failed to report.  As noted above, the inability to establish entitlement to the claimed benefit rests the Veteran, who failed cooperate with needed development (development of a claim is not a "one-way street;" a Veteran must cooperate with VA in developing evidence, see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  As a consequence, the Board cannot find that service connection for tinnitus is warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has tinnitus and whether it can be etiologically related to service, falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  There is no indication that the Veteran possesses the requisite expertise to render the etiological opinion required in this case

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


New and material evidence: shoulders, knees, and ankles

The Veteran has claimed that service connection should be awarded for his claimed arthritis of the shoulders, knees, and ankles.  He has asserted that he suffers from arthritis as a direct result of the trauma of parachute jumps performed in service.

The Board notes that service connection for the arthritis of the shoulders, knees, and ankles was originally denied in November 1999.  At that time, the claim was found to be not well grounded because there was no indication of any injuries to or arthritis of the shoulders, knees, and ankles in service.  The Veteran has made several attempts since that time to reopen these claims.  The most recent denial to reopen was made by the RO in May 2010.  Therefore, the Board will consider the evidence submitted prior to and after May 2010 to determine whether new and material evidence has been presented to reopen these claims.

The evidence of record prior to May 2010 included the Veteran's service treatment records.  While showing that the Veteran had engaged in parachute jumps, they showed no complaints of or treatment for injuries to the shoulders, knees, or ankles.  There was one notation to a blow to the left upper thigh on May 1, 1975.  His leg displayed full range of motion with the presence of a 1 cm oval abrasion.  There was subjective tenderness to palpation.  The impression was contusion with minimal abrasion.  No further mention of the injury was noted in the service treatment records.  His June 1976 separation examination was completely within normal limits; he indicated that he was in good health.

Significantly, the Veteran's PULHES profiles contained in his personnel records noted that each PULHE was marked a "1."  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  These profiles indicate that during his service he displayed a high level of fitness.  There was no suggestion of any disability of the upper or lower extremities.

It was not until 1999, when the Veteran was admitted for alcohol and drug rehabilitation, that he made mention of any arthritis.  He stated that he had multiple joint arthritis, which he attributed to his in-service parachute jumps.  He asserted that this arthritis had adversely impacted his life.  On June 1, 1999, his shoulders were examined.  He had no decrease in range of motion and no sensory deficit, although bilateral crepitus was noted.  There was no diagnosis of arthritis.

Multiple VA treatment records submitted between 2001 and 2010, showed various complaints concerning self-reported arthritis of the shoulders, knees, and ankles.  The medical records did not diagnose degenerative changes in any of these joints, although it was noted that he had leg pain related to peripheral vascular disease.

In February 2008, the Board had denied the request to reopen these claims.  It was found that the evidence submitted since the January 2004 denial had not addressed an unestablished fact necessary to substantiate the claim; that is, it did not include competent evidence establishing an etiological relationship between any claimed arthritis of the shoulders, knees, and ankles and the Veteran's period of service, nor did they demonstrate the existence of arthritis of the shoulders, knees, and ankles to a compensable degree with one year of his release from service.  

In March 2010, the Veteran sought to reopen these claims.  The RO denied this claim in a May 2010 rating decision.  The evidence since this denial included VA treatment records developed between 2010 and 2012.  These indicated that the Veteran appeared to have a cervical spine issue.  There was no mention of arthritis of the shoulders, knees, or ankles.  These records included the report of a July 1999 x-ray of the ankles that showed that, despite his complaints of pain, the joints were normal.

This evidence, while new, is not material since it fails to address an unestablished fact necessary to substantiate the claim to reopen.  It fails to demonstrate any etiological relationship between service and his claimed arthritis of the shoulders, knees, and ankles.  Nor does this evidence establish that any degenerative changes, if present, existed to a compensable degree within one year of his separation from service.  Therefore, this evidence does not "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156 (2012).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has arthritis of the shoulders, knees, and ankles related to parachute jumps performed in service, falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  There is no indication that the Veteran possesses the requisite expertise to render the etiological opinion required in this case.  

Based on the above, the Board concludes that new and material evidence has not been received to reopen the RO's May 2010 decision regarding the claim to reopen the request for service connection for arthritis of the shoulder, knees, and ankles.  The evidence received is cumulative and redundant of the evidence of record prior to the RO's May 2010 decision, or is not legally sufficient to reopen the claims.  As a consequence, there is no new and material evidence that has raised a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  Therefore, since new and material has not been presented, the claims for entitlement to service connection for arthritis of the shoulders, knees, and ankles are not reopened.


ORDER

Entitlement to service connection for a low back disorder, to include DDD, is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

New and material evidence to reopen the claims for entitlement to service connection for arthritis of the shoulders, knees, and ankles has not been presented, and the claims to reopen are denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


